DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/29/2022 has been placed in record and considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Carrillo et al. (US 20060072505 A1, of IDS, hereinafter ‘CARRILLO’) in view of Hanson; V. E. (US 20200382966 A1, hereinafter ‘HANSON’) and with further in view of Ramirez; A. D. (US 20150260759 A1, of IDS, ‘RAMIREZ’).

Regarding claim 1, CARRILLO teaches a communication system (Fig. 1A, [0027] FIG. 1A shows an exemplary network topology 100… to facilitate communication between a number of different node types), comprising:
a network having a plurality of antenna management system (AMS) nodes connected in a distributed manner (Fig. 1A, [0025] the distributed networking agent may be configured to automate radio management associated with a node. Moreover the distributed networking agent may be configured to perform various resource management tasks across the network. [0027] each node N1 105 may be configured as a stationary site. This stationary site may include a transmission antenna. [0029] The distributed networking agent …may be located at each node 105, 110 (indicating node 105, 110, comprising distributed networking agent, are nodes of a management system and connected in a distributed manner)), each AMS node including an antenna ([0027]  each node N1 105 may be configured as a stationary site. This stationary site may include a transmission antenna.), compute capability ([0025] The distributed networking agent ("DNA") may include processor-readable software code that is configured to manage the network as various nodes exit and enter the network. Accordingly, the distributed networking agent may be configured to automate radio management associated with a node. (Fig. 1B, [0036]) The distributed networking agent may also be configured to include an asset controller module 179. The asset controller module may be configured to interface with the knowledge base 176 via the CAA infrastructure and may also be configured to interface with the management system 190 via standard management protocols.), a transceiver ([0027] each node N1 105 may be configured as a stationary site …may include a transmission antenna. The transmission antenna may be, for example, a radio tower for communications purposes. (Fig. 2, [0038]) FIG. 2 ..include a DNA in a communication node 200. The DNA 201 may also include a radio and antenna subsystem 204) and an AMS module ([0025] The distributed networking agent ("DNA") may include processor-readable software code (AMS module) that is configured to manage the network as various nodes exit and enter the network. Accordingly, the distributed networking agent may be configured to automate radio management associated with a node. Moreover the distributed networking agent may be configured to perform various resource management tasks across the network. [0029] The distributed networking agent according to the various embodiments of the invention may be located at each node 105, 110 within the network.), wherein
the antenna is configured to receive a radio frequency (RF) signal by the antenna from a common source (Fig. 1A, KaKu band Satellite 125 is shown to be common to at least nodes 105 N9 and N13. [0044] resources that may be shared among multiple DNAs in the network. This resources include, for example, satellite channels. [0095] the distributed agents may be configured to share common assets.. include terrestrial relays, UAV and satellites).

CARRILO is silent about the antenna is configured to digitize a radio frequency (RF) signal when received by the antenna from a common source to generate digital data;
the compute capability is configured to time stamp the digital data; and
the compute capability is configured to process the time-stamped digital data to determine connectivity options.
In an analogous art, HANSON teaches the antenna is configured to digitize a radio frequency (RF) signal when received by the antenna from a common source to generate digital data (Fig. 1A, Fig. 1B, [0018] FIGS. 1A-1B are block diagrams of an example distributed relay 100A, 100B …(also referred to as “distributed relay node”) includes a relay node master unit 102 (also referred as “distributed relay node master unit”) and three remote relay antenna units 104. [0028] FIG. 2 is a block diagram illustrating …backhaul interface circuitry 116 and access interface circuitry 118 (of distributed relay 100A, 100B, see Figs, 1A, 1B)… in the downlink path 202, the backhaul interface circuitry 116 includes components of a receiver such as a low-noise amplifier 208, a receiver radio processing circuit 210, and a receiver baseband processing circuit 212. In some examples, the receiver radio processing circuit 210 down converts and digitizes the downlink radio frequency signals received via each donor antenna 110 (from eNodeB 106, see Fig. 1A)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of RF signal digitizing of HANSON to the communication system with AMS nodes of CARRILLO in order to take the advantage of a method for high speed processing of radio signal in order to recover the control-plane and user-plane data communicated over wireless interface by a common source eNodeB  (HANSON: [0028-0029]).
The combination for CARRILLO and HANSON are silent about the compute capability is configured to time stamp the digital data; and
the compute capability is configured to process the time-stamped digital data to determine connectivity options.
In analogous art, RAMIREZ teaches the compute capability is configured to time stamp the digital data ([0008] a temper detection system for an electricity meter includes an antenna, an RF signal level circuit and a controller… The RF signal level circuit is configured to detect the RF signal received by the antenna and provide signal strength…. of the RF signal. [0042] the RF tamper detection arrangement may actually detect an RF signal being transmitted by (or to) the communication circuit 22. To insure that the detection circuit 18 does not identify or flag a legitimately transmitted RF signal as part of an excessive or tamper RF signal event, the controller 36 obtains the time stamp of the legitimate transmission by the communication circuit 22, which is available from the processing circuit 14, and compares that time stamp to a time stamp of an excessive RF signal that exceeds the stored threshold); and
the compute capability is configured to process the time-stamped digital data to determine connectivity options ([0042] To insure that the detection circuit 18 does not identify or flag a legitimately transmitted RF signal as part of an excessive or tamper RF signal event, the controller 36 obtains the time stamp of the legitimate transmission by the communication circuit 22, which is available from the processing circuit 14, and compares that time stamp to a time stamp of an excessive RF signal that exceeds the stored threshold. [0043] In another embodiment, the detection circuit 18 further includes an optional controllable switch 61, not shown, controlled by the controller 36. The controller 36 monitors the RF transmissions of the communication circuit 22, and operates to open the controllable switch 61 such that no signal appears at the input 60 to the controller 36 during the time of transmission by the communication circuit 22. The controller 36 may also monitor the communication circuit 22 to ensure that the switch 61 is open whenever the communication circuit 22 is receiving legitimate communication signals (signals intended to exchange data with the communication circuit 22) from an external source).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of timestamping received signal of RAMIREZ to the communication system with AMS nodes of CARRILLO and HANSON in order to take the advantage of a method for identifying legitimate incoming signal and interfering external RF signal to minimize potential tampering causing disruption in operation  (RAMIREZ: [0001, 0006, 0042]).

Regarding claim 2, CARRILLO teaches the communication system of claim 1, comprising:
the common source (Fig. 1A, KaKu band Satellite 125 is shown to be common to at least nodes 105 N9 and N13. [0044] resources that may be shared among multiple DNAs in the network. This resources include, for example, satellite channels. [0095] the distributed agents may be configured to share common assets.. include terrestrial relays, UAV and satellites).

Regarding claim 3, CARRILLO teaches the communication system of claim 1, wherein:
the AMS module includes a registration service module configured to register the AMS node for inclusion into the network based on reachability of another AMS node ([0110] A node will compare nodes that it can reach in band {via the network) against nodes that it has heard out of band (over the control plane) (indicating based on reachability of another AMS node). When a node recognizes a mismatch, it will know that the network is fragmented. Each node will evaluate if it should attempt to solve the problem (connect to the node) based on a weighted criteria that includes COI, asset cost and available assets. The best fit node in the network will attach to the fragment (indicating configured to register the AMS node for inclusion into the network)).

Regarding claim 4, CARRILLO teaches the communication system of claim 1, wherein:
the AMS module includes an environmental effects service module ([0086] path profiling module 172 (FIG. 1B)) configured to assess availability of the AMS node by factoring any one or combination of:
current or predicted weather conditions for the AMS node, line-of-sight between the AMS node and the common source, or calculated gain for the AMS node ([0086] The distributed networking agent may include a path profiling function. As described above, the distributed networking agent 170 may be configured to implement path profiling functions using a path profiling module 172 (FIG. 1B). As shown in FIG. 3, the path profiling function may be employed using a path profiling module 403 which can interface with the other agents within the system using a path profiling plug in 404. This function may be able to determine if line of sight is possible with DTED (digital terrain elevation data in [0083]) data. It may also be configured to determine propagation loss over the transmission distance and take into account the statistical weather and foliage data).

Regarding claim 5, CARRILLO teaches the communication system of claim 1, wherein:
the AMS module includes a control service module ([0036] The distributed networking agent 170 may also be configured to include an antenna pointing process module 180 that may be configured to interface with the knowledge base 176 via the CAA infrastructure and may also be configured to interface with the management system 190 via standard management protocols 190) configured to:
control antenna-to-antenna communication and antenna-to-common source communication ([0036] The distributed networking agent 170 may also be configured to include an antenna pointing process module 18, may include various algorithms, sensors, to permit it direct antennas based on current node locations and/or the directions and either distant target locations or satellite ephemeris).
CARRILLO and HANSON are silent about develop a communication approach to mitigate or eliminate antenna performance issues and/or antenna-to-common source connection issues.
RAMIREZ teaches develop a communication approach to mitigate or eliminate antenna performance issues and/or antenna-to-common source connection issues ([0044] Referring now to FIG. 3, a flow diagram of the operation of one embodiment of the meter 10 is illustrated. In step 70, an RF signal is received by the antenna 30. Once received, the strength of the RF signal is determined, as determined at step 72 by the RF signal level circuit 32. The controller 36 then compares the determined strength to a threshold value at step 74. If the determined strength is less than the threshold (step 76), then the RF signal level circuit 32 returns to receive and to process any RF signals at steps 70, 72, and 74. No excessive RF signal event is recorded.
[0045] If, however, the strength of the RF signal is greater than the threshold value (step 76), then the controller 36 obtains a time stamp, or other evidence of recent or current RF transmissions from the meter 10, at step 78. At step 80, the controller 36 determines whether the RF signal corresponds to a legitimate communication signal to or from the meter. In one example, the controller 36 compares the time of receipt of the RF signal to the time of the recent or current RF transmission of the meter as determined at step 78).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of timestamping received signal of RAMIREZ to the communication system with AMS nodes of CARRILLO and HANSON in order to take the advantage of a method for identifying legitimate incoming signal and interfering external RF signal to minimize potential tampering causing disruption in operation  (RAMIREZ: [0001, 0006, 0042]).

Regarding claim 6, CARRILLO teaches the communication system of claim 5, wherein:
the control service module is configured to provide the communication approach via a user interface as a recommendation ([0068] In exemplary implementation of distributed networking agent, the top 10 links un a 100 node network may be connected a predetermined time period. The predetermined time period may be established based on the user's specifications (obvious indication of user input via a user interface)).
CARRILLO and HANSON are silent about the control service module is configured to provide the communication approach via a user interface as a recommendation for mitigating or eliminating antenna performance issues and/or antenna-to-common source connection issues.
RAMIREZ teaches the control service module is configured to provide the communication approach via a user interface as a recommendation for mitigating or eliminating antenna performance issues and/or antenna-to-common source connection issues ([0038] The memory 38 is configured to store a predetermined threshold value (obvious indication of a user interface to input a predetermined threshold value) which has been selected for comparison to the digital RF signal that represent the filtered strength signal. [0044] Referring now to FIG. 3, a flow diagram of the operation of one embodiment of the meter 10 is illustrated. In step 70, an RF signal is received by the antenna 30. Once received, the strength of the RF signal is determined, as determined at step 72 by the RF signal level circuit 32. The controller 36 then compares the determined strength to a threshold value (see [0038]) at step 74. If the determined strength is less than the threshold (step 76), then the RF signal level circuit 32 returns to receive and to process any RF signals at steps 70, 72, and 74. No excessive RF signal event is recorded.
[0045] If, however, the strength of the RF signal is greater than the threshold value (step 76), then the controller 36 obtains a time stamp, or other evidence of recent or current RF transmissions from the meter 10, at step 78. At step 80, the controller 36 determines whether the RF signal corresponds to a legitimate communication signal to or from the meter. In one example, the controller 36 compares the time of receipt of the RF signal to the time of the recent or current RF transmission of the meter as determined at step 78).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of timestamping received signal of RAMIREZ to the communication system with AMS nodes of CARRILLO and HANSON in order to take the advantage of a method for identifying legitimate incoming signal and interfering external RF signal to minimize potential tampering causing disruption in operation  (RAMIREZ: [0001, 0006, 0042]).


 Regarding claim 7, CARRILLO teaches the communication system of claim 5 (Fig. 1A, Fig. 1B, [0027] FIG. 1A shows an exemplary network topology 100… to facilitate communication between a number of different node types).
CARRILLO and HANSON are silent about the system is configured to implement the communication approach to mitigate or eliminate antenna performance issues and/or antenna-to-common source connection issues.
RAMIREZ teaches the system is configured to implement the communication approach to mitigate or eliminate antenna performance issues and/or antenna-to-common source connection issues ([0044] Referring now to FIG. 3, a flow diagram of the operation of one embodiment of the meter 10 is illustrated. In step 70, an RF signal is received by the antenna 30. Once received, the strength of the RF signal is determined, as determined at step 72 by the RF signal level circuit 32. The controller 36 then compares the determined strength to a threshold value (see [0038]) at step 74. If the determined strength is less than the threshold (step 76), then the RF signal level circuit 32 returns to receive and to process any RF signals at steps 70, 72, and 74. No excessive RF signal event is recorded.
[0045] If, however, the strength of the RF signal is greater than the threshold value (step 76), then the controller 36 obtains a time stamp, or other evidence of recent or current RF transmissions from the meter 10, at step 78. At step 80, the controller 36 determines whether the RF signal corresponds to a legitimate communication signal to or from the meter. In one example, the controller 36 compares the time of receipt of the RF signal to the time of the recent or current RF transmission of the meter as determined at step 78).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of timestamping received signal of RAMIREZ to the communication system with AMS nodes of CARRILLO and HANSON in order to take the advantage of a method for identifying legitimate incoming signal and interfering external RF signal to minimize potential tampering causing disruption in operation  (RAMIREZ: [0001, 0006, 0042]).

Regarding claim 8, CARRILLO teaches the communication system of claim 5 (Fig. 1A, Fig. 1B, [0027] FIG. 1A shows an exemplary network topology 100… to facilitate communication between a number of different node types),  wherein:
the control service module is configured to assess a signal strength of an RF signal between an antenna and the common source ([0006] what is needed is processor-readable software cord and associated hardware for network architectures that is configured to maintain a high degree of signal quality (e.g., quality of signal or QoS, indicating a signal strength associated with received Signal strength to Noise ratio (SNR) or received Signal strength to Interference and Noise ratio (SINR), as well known in the art). [0029] The distributed networking agent …may be located at each node 105, 110 within the network…. that meets QoS/SOS requirements based on autonomous distributed agents within the network. [0050] Band pass filters 860 may be configured to tune the antennas to a particular band or channel. …Computer 805 may be configured to run the analysis software of the present invention. The basic flow the antennas signals may be coupled off and sent to the receiver via RF switch 803… the switches may be set to the antenna of interest, the receiver 840 may be tuned through a series of channels and the amount of interference energy per channel is sent to the computer (indicating receive RF signals from antenna). The computer 805 may use this measured data (indication measured signal strength for quality of signal) and the analysis data to rank each potential channel (assess a signal strength of an RF signal of an antennas). As shown in FIG. 8, control data 870 may be received from the DNA. [0070] The distributed networking agent may include, for example, a link decision module 171…configured to decide which network assets will be used and which links to establish based on certain input data. …regarding connectivity requirements and QoS requirements that may be established prior to start-up. … When the link decision module 171 …configured to go through a process to determine a best link type based on certain criteria associated with the current network. [0071] The selection of the link type may be performed by a Link Type Selection module. TABLE 1 Asset Cost Table: Potential Link Type includes UAV, SAT (common sources as shown in Fig. 1A by Satellite node 125 for nodes 105 N9 and N13); and/or
the control service module is configured to predict a signal strength of an RF signal to occur between an antenna and the common source.

Regarding claim 9, CARRILLO teaches the communication system of claim 5, wherein the plurality of AMS nodes includes:
a first AMS node having a first AMS module, a first control service module, and a first antenna (Fig. 1A, node 105 N9 for example, [0027] each node N1 105 may be configured as a stationary site. This stationary site may include a transmission antenna. [0029] The distributed networking agent according to the various embodiments of the invention may be located at each node 105, 110 within the network. For example, in one embodiment of the invention the network shown in FIG. 1A may be a self-forming and self-healing homogeneous or heterogeneous radio network that meets QoS/SOS requirements based on autonomous distributed agents within the network. [0036] The distributed networking agent 170 may also be configured to include an antenna pointing process module 180 that may be configured to interface with the knowledge base 176 via the CAA infrastructure and may also be configured to interface with the management system 190 via standard management protocols 190. The antenna pointing module 180 …to direct antennas based on current node locations and/or the direction and either distant target locations or satellite ephemeris.);
a second AMS node having a second AMS module, a second control service module, and second antenna (Fig. 1A, node 105 N13 for example, [0027] each node N1 105 may be configured as a stationary site. This stationary site may include a transmission antenna. [0029] The distributed networking agent according to the various embodiments of the invention may be located at each node 105, 110 within the network. For example, in one embodiment of the invention the network shown in FIG. 1A may be a self-forming and self-healing homogeneous or heterogeneous radio network that meets QoS/SOS requirements based on autonomous distributed agents within the network. [0036] The distributed networking agent 170 may also be configured to include an antenna pointing process module 180 that may be configured to interface with the knowledge base 176 via the CAA infrastructure and may also be configured to interface with the management system 190 via standard management protocols 190. The antenna pointing module 180 …to direct antennas based on current node locations and/or the direction and either distant target locations or satellite ephemeris), and
the first control service module is configured to assess and/or predict a signal strength of an RF signal between the first antenna and the common source (Fig. 1A, node 105 N9 for example, [0006] what is needed is processor-readable software cord and associated hardware for network architectures that is configured to maintain a high degree of signal quality (e.g., quality of signal or QoS, indicating a signal strength associated with received Signal strength to Noise ratio (SNR) or received Signal strength to Interference and Noise ratio (SINR), as well known in the art). [0029] The distributed networking agent …may be located at each node 105, 110 within the network…. that meets QoS/SOS requirements based on autonomous distributed agents within the network. [0050] Band pass filters 860 may be configured to tune the antennas to a particular band or channel. …Computer 805 may be configured to run the analysis software of the present invention. The basic flow the antennas signals may be coupled off and sent to the receiver via RF switch 803… the switches may be set to the antenna of interest, the receiver 840 may be tuned through a series of channels and the amount of interference energy per channel is sent to the computer (indicating receive RF signals from antenna). The computer 805 may use this measured data (indication measured signal strength for quality of signal) and the analysis data to rank each potential channel (assess a signal strength of an RF signal of an antennas). As shown in FIG. 8, control data 870 may be received from the DNA. [0070] The distributed networking agent may include, for example, a link decision module 171…configured to decide which network assets will be used and which links to establish based on certain input data. …regarding connectivity requirements and QoS requirements that may be established prior to start-up. … When the link decision module 171 …configured to go through a process to determine a best link type based on certain criteria associated with the current network. [0071] The selection of the link type may be performed by a Link Type Selection module. TABLE 1 Asset Cost Table: Potential Link Type includes UAV, SAT (common sources as shown in Fig. 1A by Satellite node 125 for nodes 105 N9 and N13); and/or
the second control service module is configured to assess and/or predict a signal strength of an RF signal between the second antenna and the common source (Fig. 1A, node 105 N13 for example, [0006] what is needed is processor-readable software cord and associated hardware for network architectures that is configured to maintain a high degree of signal quality (e.g., quality of signal or QoS, indicating a signal strength associated with received Signal strength to Noise ratio (SNR) or received Signal strength to Interference and Noise ratio (SINR), as well known in the art). [0029] The distributed networking agent …may be located at each node 105, 110 within the network…. that meets QoS/SOS requirements based on autonomous distributed agents within the network. [0050] Band pass filters 860 may be configured to tune the antennas to a particular band or channel. …Computer 805 may be configured to run the analysis software of the present invention. The basic flow the antennas signals may be coupled off and sent to the receiver via RF switch 803… the switches may be set to the antenna of interest, the receiver 840 may be tuned through a series of channels and the amount of interference energy per channel is sent to the computer (indicating receive RF signals from antenna). The computer 805 may use this measured data (indication measured signal strength for quality of signal) and the analysis data to rank each potential channel (assess a signal strength of an RF signal of an antennas). As shown in FIG. 8, control data 870 may be received from the DNA. [0070] The distributed networking agent may include, for example, a link decision module 171…configured to decide which network assets will be used and which links to establish based on certain input data. …regarding connectivity requirements and QoS requirements that may be established prior to start-up. … When the link decision module 171 …configured to go through a process to determine a best link type based on certain criteria associated with the current network. [0071] The selection of the link type may be performed by a Link Type Selection module. TABLE 1 Asset Cost Table: Potential Link Type includes UAV, SAT (common sources as shown in Fig. 1A by Satellite node 125 for nodes 105 N9 and N13).

Regarding claim 10, CARRILLO teaches the communication system of claim 5, wherein:
the control service module for each AMS node is configured to assess and/or predict a signal strength of an RF signal between any one or more of the plurality of antennas and the common source (Fig. 1A, node 105 N9 or N13 for example, [0006] what is needed is processor-readable software cord and associated hardware for network architectures that is configured to maintain a high degree of signal quality (e.g., quality of signal or QoS, indicating a signal strength associated with received Signal strength to Noise ratio (SNR) or received Signal strength to Interference and Noise ratio (SINR), as well known in the art). [0029] The distributed networking agent …may be located at each node 105, 110 within the network…. that meets QoS/SOS requirements based on autonomous distributed agents within the network. [0050] Band pass filters 860 may be configured to tune the antennas to a particular band or channel. …Computer 805 may be configured to run the analysis software of the present invention. The basic flow the antennas signals may be coupled off and sent to the receiver via RF switch 803… the switches may be set to the antenna of interest, the receiver 840 may be tuned through a series of channels and the amount of interference energy per channel is sent to the computer (indicating receive RF signals from antenna). The computer 805 may use this measured data (indication measured signal strength for quality of signal) and the analysis data to rank each potential channel (assess a signal strength of an RF signal of an antennas). As shown in FIG. 8, control data 870 may be received from the DNA. [0070] The distributed networking agent may include, for example, a link decision module 171…configured to decide which network assets will be used and which links to establish based on certain input data. …regarding connectivity requirements and QoS requirements that may be established prior to start-up. … When the link decision module 171 …configured to go through a process to determine a best link type based on certain criteria associated with the current network. [0071] The selection of the link type may be performed by a Link Type Selection module. TABLE 1 Asset Cost Table: Potential Link Type includes UAV, SAT (common sources as shown in Fig. 1A by Satellite node 125 for nodes 105 N9 and N13)).

Regarding claim 11, CARRILLO teaches the communication system of claim 1, wherein:
the AMS module for each AMS node includes a control service module ([0036] The distributed networking agent 170 may also be configured to include an antenna pointing process module 180 that may be configured to interface with the knowledge base 176 via the CAA infrastructure and may also be configured to interface with the management system 190 via standard management protocols 190) configured to:
control antenna-to-antenna communication and antenna-to-common source communication ([0036] The distributed networking agent 170 may also be configured to include an antenna pointing process module 18, may include various algorithms, sensors, to permit it direct antennas based on current node locations and/or the directions and either distant target locations or satellite ephemeris);
the control service module for each AMS node is configured to assess and/or predict a signal strength of an RF signal between any one or more of the plurality of antennas and the common source ([0006] what is needed is processor-readable software cord and associated hardware for network architectures that is configured to maintain a high degree of signal quality (e.g., quality of signal or QoS, indicating a signal strength associated with received Signal strength to Noise ratio (SNR) or received Signal strength to Interference and Noise ratio (SINR), as well known in the art). [0029] The distributed networking agent …may be located at each node 105, 110 within the network…. that meets QoS/SOS requirements based on autonomous distributed agents within the network. [0050] Band pass filters 860 may be configured to tune the antennas to a particular band or channel. …Computer 805 may be configured to run the analysis software of the present invention. The basic flow the antennas signals may be coupled off and sent to the receiver via RF switch 803… the switches may be set to the antenna of interest, the receiver 840 may be tuned through a series of channels and the amount of interference energy per channel is sent to the computer (indicating receive RF signals from antenna). The computer 805 may use this measured data (indication measured signal strength for quality of signal) and the analysis data to rank each potential channel (assess a signal strength of an RF signal of an antennas). As shown in FIG. 8, control data 870 may be received from the DNA. [0070] The distributed networking agent may include, for example, a link decision module 171…configured to decide which network assets will be used and which links to establish based on certain input data. …regarding connectivity requirements and QoS requirements that may be established prior to start-up. … When the link decision module 171 …configured to go through a process to determine a best link type based on certain criteria associated with the current network. [0071] The selection of the link type may be performed by a Link Type Selection module. TABLE 1 Asset Cost Table: Potential Link Type includes UAV, SAT (common sources as shown in Fig. 1A by Satellite node 125 for nodes 105 N9 and N13)).
CARRILLO and HANSEN are silent about develop a communication approach to mitigate or eliminate antenna performance issues and/or antenna-to-common source connection issues;
wherein, when a signal strength between a first antenna of a first AMS node and the common source is assessed or predicted to be below a threshold signal strength, the control service module develops a communication approach that:
selects a second AMS node having an assessed or predicted signal strength that is equal to or greater than the threshold signal strength to communicate with the common source, wherein the first AMS node communicates with the common source via the second AMS node; or
selects a second AMS node such that a combined RF signal of the first AMS node and the second AMS node has an assessed or predicted signal strength that is equal to or greater than the threshold signal strength, wherein the first AMS node communicates with the common source via the combined RF signal of first and second AMS nodes.
RAMIREZ teaches develop a communication approach to mitigate or eliminate antenna performance issues and/or antenna-to-common source connection issues (([0038] The memory 38 is configured to store a predetermined threshold value (obvious indication of a user interface to input a predetermined threshold value) which has been selected for comparison to the digital RF signal that represent the filtered strength signal. [0044] Referring now to FIG. 3, a flow diagram of the operation of one embodiment of the meter 10 is illustrated. In step 70, an RF signal is received by the antenna 30. Once received, the strength of the RF signal is determined, as determined at step 72 by the RF signal level circuit 32. The controller 36 then compares the determined strength to a threshold value (see [0038]) at step 74. If the determined strength is less than the threshold (step 76), then the RF signal level circuit 32 returns to receive and to process any RF signals at steps 70, 72, and 74. No excessive RF signal event is recorded.
[0045] If, however, the strength of the RF signal is greater than the threshold value (step 76), then the controller 36 obtains a time stamp, or other evidence of recent or current RF transmissions from the meter 10, at step 78. At step 80, the controller 36 determines whether the RF signal corresponds to a legitimate communication signal to or from the meter. In one example, the controller 36 compares the time of receipt of the RF signal to the time of the recent or current RF transmission of the meter as determined at step 78);
wherein, when a signal strength between a first antenna of a first AMS node and the common source is assessed or predicted to be below a threshold signal strength ([0044] Referring now to FIG. 3, a flow diagram of the operation of one embodiment of the meter 10 is illustrated. In step 70, an RF signal is received by the antenna 30. Once received, the strength of the RF signal is determined, as determined at step 72 by the RF signal level circuit 32. The controller 36 then compares the determined strength to a threshold value (see [0038]) at step 74. If the determined strength is less than the threshold (step 76), then the RF signal level circuit 32 returns to receive and to process any RF signals at steps 70, 72, and 74. No excessive RF signal event is recorded), the control service module develops a communication approach that:
selects a second AMS node having an assessed or predicted signal strength that is equal to or greater than the threshold signal strength to communicate with the common source, wherein the first AMS node communicates with the common source via the second AMS node ([0044] Once received, the strength of the RF signal is determined, as determined at step 72 by the RF signal level circuit 32. The controller 36 then compares the determined strength to a threshold value (see [0038]) at step 74. If the determined strength is less than the threshold (step 76), then the RF signal level circuit 32 returns to receive and to process any RF signals at steps 70, 72, and 74. No excessive RF signal event is recorded); or
selects a second AMS node such that a combined RF signal of the first AMS node and the second AMS node has an assessed or predicted signal strength that is equal to or greater than the threshold signal strength, wherein the first AMS node communicates with the common source via the combined RF signal of first and second AMS nodes.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of timestamping received signal of RAMIREZ to the communication system with AMS nodes of CARRILLO and HANSON in order to take the advantage of a method for identifying legitimate incoming signal and interfering external RF signal to minimize potential tampering causing disruption in operation  (RAMIREZ: [0001, 0006, 0042]).

Regarding claim 12, CARRILLO teaches the communication system of claim 11, wherein:
the system is configured to automatically implement the communication approach ([0025] The distributed networking agent ("DNA") may include processor-readable software code that is configured to manage the network as various nodes exit and enter the network. Accordingly, the distributed networking agent may be configured to automate radio management associated with a node); or
the control service module is configured to transmit a recommendation message via a user interface, the recommendation message being the communication approach.

Regarding claim 13, CARRILLO teaches the communication system of claim 1, wherein:
the AMS module for each AMS node includes a control service module ([0036] The distributed networking agent 170 may also be configured to include an antenna pointing process module 180 that may be configured to interface with the knowledge base 176 via the CAA infrastructure and may also be configured to interface with the management system 190 via standard management protocols 190) configured to:
control antenna-to-antenna communication and antenna-to-common source communication (([0036] The distributed networking agent 170 may also be configured to include an antenna pointing process module 18, may include various algorithms, sensors, to permit it direct antennas based on current node locations and/or the directions and either distant target locations or satellite ephemeris);
the control service module for each AMS node is configured to assess and/or predict a signal strength of an RF signal between any one or more of the plurality of antennas and the common source ([0006] what is needed is processor-readable software cord and associated hardware for network architectures that is configured to maintain a high degree of signal quality (e.g., quality of signal or QoS, indicating a signal strength associated with received Signal strength to Noise ratio (SNR) or received Signal strength to Interference and Noise ratio (SINR), as well known in the art). [0029] The distributed networking agent …may be located at each node 105, 110 within the network…. that meets QoS/SOS requirements based on autonomous distributed agents within the network. [0050] Band pass filters 860 may be configured to tune the antennas to a particular band or channel. …Computer 805 may be configured to run the analysis software of the present invention. The basic flow the antennas signals may be coupled off and sent to the receiver via RF switch 803… the switches may be set to the antenna of interest, the receiver 840 may be tuned through a series of channels and the amount of interference energy per channel is sent to the computer (indicating receive RF signals from antenna). The computer 805 may use this measured data (indication measured signal strength for quality of signal) and the analysis data to rank each potential channel (assess a signal strength of an RF signal of an antennas). As shown in FIG. 8, control data 870 may be received from the DNA. [0070] The distributed networking agent may include, for example, a link decision module 171…configured to decide which network assets will be used and which links to establish based on certain input data. …regarding connectivity requirements and QoS requirements that may be established prior to start-up. … When the link decision module 171 …configured to go through a process to determine a best link type based on certain criteria associated with the current network. [0071] The selection of the link type may be performed by a Link Type Selection module. TABLE 1 Asset Cost Table: Potential Link Type includes UAV, SAT (common sources as shown in Fig. 1A by Satellite node 125 for nodes 105 N9 and N13)).
CARRILLO and HANSEN are silent about develop a communication approach to mitigate or eliminate antenna performance issues and/or antenna-to-common source connection issues;
wherein, when a signal strength between a first AMS node and the common source is assessed or predicted to be below a threshold signal strength, the control service module develops a communication approach that:
selects any one or more of the AMS nodes of the plurality of AMS nodes having an assessed or predicted signal strength that is equal to or greater than the threshold signal strength to communicate with the common source, wherein the first AMS node communicates with the common source via the selected any one or more AMS nodes; or
selects any one or more of the AMS nodes of the plurality of AMS nodes such that a combined RF signal of the first AMS node and the selected any one or more AMS nodes has an assessed or predicted signal strength that is equal to or greater than the threshold signal strength, wherein the first AMS node communicates with the common source via the combined RF signal of first AMS node and the selected any one or more AMS nodes.
RAMIREZ teaches develop a communication approach to mitigate or eliminate antenna performance issues and/or antenna-to-common source connection issues ([0038] The memory 38 is configured to store a predetermined threshold value (obvious indication of a user interface to input a predetermined threshold value) which has been selected for comparison to the digital RF signal that represent the filtered strength signal. [0044] Referring now to FIG. 3, a flow diagram of the operation of one embodiment of the meter 10 is illustrated. In step 70, an RF signal is received by the antenna 30. Once received, the strength of the RF signal is determined, as determined at step 72 by the RF signal level circuit 32. The controller 36 then compares the determined strength to a threshold value (see [0038]) at step 74. If the determined strength is less than the threshold (step 76), then the RF signal level circuit 32 returns to receive and to process any RF signals at steps 70, 72, and 74. No excessive RF signal event is recorded.
[0045] If, however, the strength of the RF signal is greater than the threshold value (step 76), then the controller 36 obtains a time stamp, or other evidence of recent or current RF transmissions from the meter 10, at step 78. At step 80, the controller 36 determines whether the RF signal corresponds to a legitimate communication signal to or from the meter. In one example, the controller 36 compares the time of receipt of the RF signal to the time of the recent or current RF transmission of the meter as determined at step 78);
wherein, when a signal strength between a first AMS node and the common source is assessed or predicted to be below a threshold signal strength ([0044] Referring now to FIG. 3, a flow diagram of the operation of one embodiment of the meter 10 is illustrated. In step 70, an RF signal is received by the antenna 30. Once received, the strength of the RF signal is determined, as determined at step 72 by the RF signal level circuit 32. The controller 36 then compares the determined strength to a threshold value (see [0038]) at step 74. If the determined strength is less than the threshold (step 76), then the RF signal level circuit 32 returns to receive and to process any RF signals at steps 70, 72, and 74. No excessive RF signal event is recorded), the control service module develops a communication approach that:
selects any one or more of the AMS nodes of the plurality of AMS nodes having an assessed or predicted signal strength that is equal to or greater than the threshold signal strength to communicate with the common source, wherein the first AMS node communicates with the common source via the selected any one or more AMS nodes ([0044] Once received, the strength of the RF signal is determined, as determined at step 72 by the RF signal level circuit 32. The controller 36 then compares the determined strength to a threshold value (see [0038]) at step 74. If the determined strength is less than the threshold (step 76), then the RF signal level circuit 32 returns to receive and to process any RF signals at steps 70, 72, and 74. No excessive RF signal event is recorded); or
selects any one or more of the AMS nodes of the plurality of AMS nodes such that a combined RF signal of the first AMS node and the selected any one or more AMS nodes has an assessed or predicted signal strength that is equal to or greater than the threshold signal strength, wherein the first AMS node communicates with the common source via the combined RF signal of first AMS node and the selected any one or more AMS nodes.

Regarding claim 14, CARRILLO teaches the communication system of claim 13, wherein:
the control service module for each AMS node is configured to continuously, periodically, or at a scheduled time assess or predict a signal strength of an RF signal between any one or more of the plurality of AMS nodes and the common source ([0006] what is needed is processor-readable software cord and associated hardware for network architectures that is configured to maintain a high degree of signal quality (e.g., quality of signal or QoS, indicating a signal strength associated with received Signal strength to Noise ratio (SNR) or received Signal strength to Interference and Noise ratio (SINR), as well known in the art). [0025] The distributed networking agent ("DNA") may include processor-readable software code that is configured to manage the network as various nodes exit and enter the network. Accordingly, the distributed networking agent may be configured to automate radio management associated with a node. [0029] The distributed networking agent …may be located at each node 105, 110 within the network…. that meets QoS/SOS requirements based on autonomous distributed agents within the network. [0050] Band pass filters 860 may be configured to tune the antennas to a particular band or channel. …Computer 805 may be configured to run the analysis software of the present invention. The basic flow the antennas signals may be coupled off and sent to the receiver via RF switch 803… the switches may be set to the antenna of interest, the receiver 840 may be tuned through a series of channels and the amount of interference energy per channel is sent to the computer (indicating receive RF signals from antenna). The computer 805 may use this measured data (indication measured signal strength for quality of signal) and the analysis data to rank each potential channel (assess a signal strength of an RF signal of an antennas). As shown in FIG. 8, control data 870 may be received from the DNA. [0070] The distributed networking agent may include, for example, a link decision module 171…configured to decide which network assets will be used and which links to establish based on certain input data. …regarding connectivity requirements and QoS requirements that may be established prior to start-up. … When the link decision module 171 …configured to go through a process to determine a best link type based on certain criteria associated with the current network. [0071] The selection of the link type may be performed by a Link Type Selection module. TABLE 1 Asset Cost Table: Potential Link Type includes UAV, SAT (common sources as shown in Fig. 1A by Satellite node 125 for nodes 105 N9 and N13). [0142] The strong backbone algorithm may be implemented to address single point of failure issues ("weaknesses") in the topology. The Strong Backbone Algorithm may be run at each node after that node has met its initial connectivity goals. Each node may evaluate its topology for Strong Backbone weaknesses on a periodic basis).

Regarding claim 15, CARRILLO teaches a communication system (Fig. 1A, [0027] FIG. 1A shows an exemplary network topology 100… to facilitate communication between a number of different node types), comprising:
a first remote node (Fig. 1A, Node 105 N1 or Node 105 N9, [0027] the different nodes may have different communication equipment. For example, each node N1 105 may be configured as a stationary site. This stationary site may include a transmission antenna.), a beyond line of site (BLOS) node (Fig. 1A, Satellite Nodes 115 or 125  with respect to Nodes 105 N1, N7, N9 or N13, or N7 as BLOS node to N1 and N9, for example [0027] each node N1105 may be configured as a stationary site. This stationary site may include a transmission antenna. [0043] The DNA 400 may also include an assert cost plugin 419 ... may be configured to calculate relative costs of different resources (e.g., satellites, radio channels and relays) used by the DNA 400. (see also Fig. 10 Row Radio Type). [0069] In one exemplary embodiment of the invention, the distributed networking agent 170 may be configured to support: (1) loss of signal ("LOS") (directional antennas) with both nodes stability; (2) LOS (Omni-directional antennas--with either stationary or mobile nodes), (3) UAV to stationary or mobile node; (4) Terrestrial Relay directional with stationary node; and (5) terrestrial relay Omni with stationary or mobile nodes. [0078] the distributed networking agent approach is the incorporation of a low data rate, wide coverage control plane. This allows fragmented nodes to exchange geo-location, assets and priorities in order to bring in directional Line of Sight (LOS) and Beyond Line of Sight (BLOS) links. Directional antennas and BLOS resources are critical for robust wide area networks.), and a network of a plurality of antenna management system (AMS) nodes connected in a distributed manner (Fig. 1A, [0025] the distributed networking agent may be configured to automate radio management associated with a node. Moreover the distributed networking agent may be configured to perform various resource management tasks across the network. [0027] each node N1 105 may be configured as a stationary site. This stationary site may include a transmission antenna.  [0029] The distributed networking agent …may be located at each node 105, 110 (indicating node 105, 110, comprising distributed networking agent, are nodes of a management system and connected in a distributed manner)), wherein:
the first remote node is configured to communicate with a second remote node via the BLOS node (Fig 1A, N9 (first node) communicating with Node 13 (second node) via BLOS node Satellite 125, Or, N1 (first node) communicate with N9 (second node) via relay BLOS node N7, [0025] the distributed networking agent may be configured to automate radio management associated with a node. [0027] the different nodes may have different communication equipment. For example, each node N1 105 may be configured as a stationary site. This stationary site may include a transmission antenna. The transmission antenna may be, for example, a radio tower for communications purposes. [0043] The DNA 400 may also include an assert cost plugin 419 ... may be configured to calculate relative costs of different resources (e.g., satellites, radio channels and relays) used by the DNA 400. (see also Fig. 10 Row Radio Type). [0078] the distributed networking agent approach is the incorporation of a low data rate, wide coverage control plane. This allows fragmented nodes to exchange geo-location, assets and priorities in order to bring in directional Line of Sight (LOS) and Beyond Line of Sight (BLOS) links. Directional antennas and BLOS resources are critical for robust wide area networks), the first remote node including an antenna compute capability ([0025] The distributed networking agent ("DNA") may include processor-readable software code that is configured to manage the network as various nodes exit and enter the network. Accordingly, the distributed networking agent may be configured to automate radio management associated with a node. [0027]  each node N1 105 may be configured as a stationary site. This stationary site may include a transmission antenna. (Fig. 1B, [0036]) The distributed networking agent may also be configured to include an asset controller module 179. The asset controller module may be configured to interface with the knowledge base 176 via the CAA infrastructure and may also be configured to interface with the management system 190 via standard management protocols), and a transceiver ([0027] each node N1 105 may be configured as a stationary site …may include a transmission antenna. The transmission antenna may be, for example, a radio tower for communications purposes. (Fig. 2, [0038]) FIG. 2 ..include a DNA in a communication node 200. The DNA 201 may also include a radio and antenna subsystem 204);
the BLOS node is configured as a relay or a repeater (Fig. 1Am Satellites 125 and 125 as relay node to N9 and N13, or N7 as relay node to N1 and N9, [0026] In a network, resources should be allocated. These resources may include, for example, frequencies, satellite channels, relays, UAVs and nodes. [0043] The DNA 400 may also include an assert cost plugin 419 ... may be configured to calculate relative costs of different resources (e.g., satellites, radio channels and relays) used by the DNA 400. (see also Fig. 10 Row Radio Type (Relay) include UAV, Satellites). [0069] In one exemplary embodiment of the invention, the distributed networking agent 170 may be configured to support: (1) loss of signal ("LOS") (directional antennas) with both nodes stability; (2) LOS (Omni-directional antennas--with either stationary or mobile nodes); (3) UAV to stationary or mobile node; (4) Terrestrial Relay directional with stationary node; and (5) terrestrial relay Omni with stationary or mobile nodes.), the BLOS node including an antenna, compute capability, and a transceiver (Fig. 1A Satellites 115 or 125 are configured with antenna, compute capability, and a transceiver, for communication, well known in the art or inherent, [0029] The network may also include a number of satellite nodes 115. These satellite nodes 115 may be configured to uplink with various satellites to permit communication with other nodes. These satellites nodes 115 may include satellites operating in, for example, the X-Band, or the Ka/Ku Band. (Alternately, for Terrestrial BLOS Relay node like N7), ([0025] The distributed networking agent ("DNA") may include processor-readable software code that is configured to manage the network as various nodes exit and enter the network. Accordingly, the distributed networking agent may be configured to automate radio management associated with a node. [0027] each node N1 105 may be configured as a stationary site …may include a transmission antenna. The transmission antenna may be, for example, a radio tower for communications purposes. [0029] The distributed networking agent …may be located at each node 105, 110 (indicating node 105, 110, comprising distributed networking agent, are nodes of a management system and connected in a distributed manner. (Fig. 1B, [0036]) The distributed networking agent may also be configured to include an asset controller module 179. The asset controller module may be configured to interface with the knowledge base 176 via the CAA infrastructure and may also be configured to interface with the management system 190 via standard management protocols);
each AMS node of the network is connected to the second remote node (Fig. 1A, N1 or N9, communicating with N13 via Satellite 125, [0027] the different nodes may have different communication equipment. For example, each node N1 105 may be configured as a stationary site. This stationary site may include a transmission antenna. The transmission antenna may be, for example, a radio tower for communications purposes. [0043] The DNA 400 may also include an assert cost plugin 419 ... may be configured to calculate relative costs of different resources (e.g., satellites, radio channels and relays) used by the DNA 400. (see also Fig. 10 Row Radio Type). [0078] the distributed networking agent approach is the incorporation of a low data rate, wide coverage control plane. This allows fragmented nodes to exchange geo-location, assets and priorities in order to bring in directional Line of Sight (LOS) and Beyond Line of Sight (BLOS) links. Directional antennas and BLOS resources are critical for robust wide area networks), and each AMS node has an antenna, compute capability, and a transceiver ([0025] The distributed networking agent ("DNA") may include processor-readable software code that is configured to manage the network as various nodes exit and enter the network. Accordingly, the distributed networking agent may be configured to automate radio management associated with a node. ([0027]  each node N1 105 may be configured as a stationary site. This stationary site may include a transmission antenna. (Fig. 1B, [0036]) The distributed networking agent may also be configured to include an asset controller module 179. The asset controller module may be configured to interface with the knowledge base 176 via the CAA infrastructure and may also be configured to interface with the management system 190 via standard management protocols. (Fig. 2, [0038]) FIG. 2 ..include a DNA in a communication node 200. The DNA 201 may also include a radio and antenna subsystem 204); and
each of the first remote node, the BLOS node, and AMS node of the network includes an AMS module ([0025] The distributed networking agent ("DNA") may include processor-readable software code (AMS module) that is configured to manage the network as various nodes exit and enter the network. Accordingly, the distributed networking agent may be configured to automate radio management associated with a node. Moreover the distributed networking agent may be configured to perform various resource management tasks across the network. [0029] The distributed networking agent according to the various embodiments of the invention may be located at each node 105, 110 within the network. The network may also include a number of satellite nodes 115. These satellite nodes 115 may be configured to uplink with various satellites to permit communication with other nodes. These satellites nodes 115 may include satellites operating in, for example, the X-Band, or the Ka/Ku Band. Further it is well known in the art that a communication like Satellites 115 or 125 are configured with antenna, compute capability, and a transceiver, for processing and managing communication. See also Fig. 10), wherein
the antenna is configured to receive a radio frequency (RF) signal by the antenna from a common source (Fig. 1A, KaKu band Satellite 125 is shown to be common to at least nodes 105 N9 and N13. [0044] resources that may be shared among multiple DNAs in the network. This resources include, for example, satellite channels. [0095] the distributed agents may be configured to share common assets.. include terrestrial relays, UAV and satellites).
CARRILO is silent about each antenna is configured to digitize a radio frequency (RF) signal when received by the antenna to generate digital data;
each compute capability is configured to time stamp the digital data; and
each compute capability is configured to process the time-stamped digital data to determine connectivity options.
In an analogous art, HANSON teaches each antenna is configured to digitize a radio frequency (RF) signal when received by the antenna to generate digital data (Fig. 1A, Fig. 1B, [0018] FIGS. 1A-1B are block diagrams of an example distributed relay 100A, 100B …(also referred to as “distributed relay node”) includes a relay node master unit 102 (also referred as “distributed relay node master unit”) and three remote relay antenna units 104. [0028] FIG. 2 is a block diagram illustrating …backhaul interface circuitry 116 and access interface circuitry 118 (of distributed relay 100A, 100B, see Figs, 1A, 1B)… in the downlink path 202, the backhaul interface circuitry 116 includes components of a receiver such as a low-noise amplifier 208, a receiver radio processing circuit 210, and a receiver baseband processing circuit 212. In some examples, the receiver radio processing circuit 210 down converts and digitizes the downlink radio frequency signals received via each donor antenna 110 (from eNodeB 106, see Fig. 1A)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of RF signal digitizing of HANSON to the communication system with AMS nodes of CARRILLO in order to take the advantage of a method for high speed processing of radio signal in order to recover the control-plane and user-plane data communicated over wireless interface by a common source eNodeB  (HANSON: [0028-0029]).
The combination for CARRILLO and HANSON are silent about each compute capability is configured to time stamp the digital data; and
each compute capability is configured to process the time-stamped digital data to determine connectivity options.
In analogous art, RAMIREZ teaches each compute capability is configured to time stamp the digital data ([0008] a temper detection system for an electricity meter includes an antenna, an RF signal level circuit and a controller… The RF signal level circuit is configured to detect the RF signal received by the antenna and provide signal strength…. of the RF signal. [0042] the RF tamper detection arrangement may actually detect an RF signal being transmitted by (or to) the communication circuit 22. To insure that the detection circuit 18 does not identify or flag a legitimately transmitted RF signal as part of an excessive or tamper RF signal event, the controller 36 obtains the time stamp of the legitimate transmission by the communication circuit 22, which is available from the processing circuit 14, and compares that time stamp to a time stamp of an excessive RF signal that exceeds the stored threshold); and
each compute capability is configured to process the time-stamped digital data to determine connectivity options ([0042] To insure that the detection circuit 18 does not identify or flag a legitimately transmitted RF signal as part of an excessive or tamper RF signal event, the controller 36 obtains the time stamp of the legitimate transmission by the communication circuit 22, which is available from the processing circuit 14, and compares that time stamp to a time stamp of an excessive RF signal that exceeds the stored threshold. [0043] In another embodiment, the detection circuit 18 further includes an optional controllable switch 61, not shown, controlled by the controller 36. The controller 36 monitors the RF transmissions of the communication circuit 22, and operates to open the controllable switch 61 such that no signal appears at the input 60 to the controller 36 during the time of transmission by the communication circuit 22. The controller 36 may also monitor the communication circuit 22 to ensure that the switch 61 is open whenever the communication circuit 22 is receiving legitimate communication signals (signals intended to exchange data with the communication circuit 22) from an external source).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of timestamping received signal of RAMIREZ to the communication system with AMS nodes of CARRILLO and HANSON in order to take the advantage of a method for identifying legitimate incoming signal and interfering external RF signal to minimize potential tampering causing disruption in operation  (RAMIREZ: [0001, 0006, 0042]).

Regarding claim 16, CARRILLO teaches the communication system of claim 1, wherein:
the AMS module includes a control service module ([0036] The distributed networking agent 170 may also be configured to include an antenna pointing process module 180 that may be configured to interface with the knowledge base 176 via the CAA infrastructure and may also be configured to interface with the management system 190 via standard management protocols 190) configured to:
control antenna-to-antenna communication and antenna-to-second remote node communication (Fig. 1A, [0029] The distributed networking agent according to the various embodiments of the invention may be located at each node 105, 110 within the network. For example, in one embodiment of the invention the network shown in FIG. 1A may be a self-forming and self-healing homogeneous or heterogeneous radio network that meets QoS/SOS requirements based on autonomous distributed agents within the network. The network may also include a number of satellite nodes 115. These satellite nodes 115 may be configured to uplink with various satellites to permit communication with other nodes. [0078] the distributed networking agent approach is the incorporation of a low data rate, wide coverage control plane. This allows fragmented nodes to exchange geo-location, assets and priorities in order to bring in directional Line of Sight (LOS) and Beyond Line of Sight (BLOS) links. Directional antennas and BLOS resources are critical for robust wide area networks).
CARRILLO and HASON are silent about develop a communication approach to mitigate or eliminate antenna performance issues and/or antenna-to-second remote node connection issues.
RAMIREZ teaches develop a communication approach to mitigate or eliminate antenna performance issues and/or antenna-to-second remote node connection issues  ([0044] Referring now to FIG. 3, a flow diagram of the operation of one embodiment of the meter 10 is illustrated. In step 70, an RF signal is received by the antenna 30. Once received, the strength of the RF signal is determined, as determined at step 72 by the RF signal level circuit 32. The controller 36 then compares the determined strength to a threshold value at step 74. If the determined strength is less than the threshold (step 76), then the RF signal level circuit 32 returns to receive and to process any RF signals at steps 70, 72, and 74. No excessive RF signal event is recorded.
[0045] If, however, the strength of the RF signal is greater than the threshold value (step 76), then the controller 36 obtains a time stamp, or other evidence of recent or current RF transmissions from the meter 10, at step 78. At step 80, the controller 36 determines whether the RF signal corresponds to a legitimate communication signal to or from the meter. In one example, the controller 36 compares the time of receipt of the RF signal to the time of the recent or current RF transmission of the meter as determined at step 78).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of timestamping received signal of RAMIREZ to the communication system with AMS nodes of CARRILLO and HANSON in order to take the advantage of a method for identifying legitimate incoming signal and interfering external RF signal to minimize potential tampering causing disruption in operation  (RAMIREZ: [0001, 0006, 0042]).

Regarding claim 17, CARRILLO teaches the communication system of claim 16, wherein the control service module for the BLOS node is configured to assess and/or predict a signal strength of an RF signal between the BLOS node and the second remote node, each control service module for each AMS node of the network is configured to assess and/or predict a signal strength of an RF signal between any one or more of the plurality of antennas of the AMS nodes and the BLOS node as well as the second remote node (Fig. 1A, Node 7 as Terrestrial Relay BLOS node between N1 and N9, for example, ([0006] what is needed is processor-readable software cord and associated hardware for network architectures that is configured to maintain a high degree of signal quality (e.g., quality of signal or QoS, indicating a signal strength associated with received Signal strength to Noise ratio (SNR) or received Signal strength to Interference and Noise ratio (SINR), as well known in the art). [0029] The distributed networking agent …may be located at each node 105, 110 within the network…. that meets QoS/SOS requirements based on autonomous distributed agents within the network. [0050] Band pass filters 860 may be configured to tune the antennas to a particular band or channel. …Computer 805 may be configured to run the analysis software of the present invention. The basic flow the antennas signals may be coupled off and sent to the receiver via RF switch 803… the switches may be set to the antenna of interest, the receiver 840 may be tuned through a series of channels and the amount of interference energy per channel is sent to the computer (indicating receive RF signals from antenna). The computer 805 may use this measured data (indication measured signal strength for quality of signal) and the analysis data to rank each potential channel (assess a signal strength of an RF signal of an antennas). As shown in FIG. 8, control data 870 may be received from the DNA. [0070] The distributed networking agent may include, for example, a link decision module 171…configured to decide which network assets will be used and which links to establish based on certain input data. …regarding connectivity requirements and QoS requirements that may be established prior to start-up. … When the link decision module 171 …configured to go through a process to determine a best link type based on certain criteria associated with the current network. [0071] The selection of the link type may be performed by a Link Type Selection module. TABLE 1 Asset Cost Table: Potential Link Type includes LOS, UAV, SAT (common sources as shown in Fig. 1A by Satellite node 125 for nodes 105 N9 and N13, or N7 for N1 and N9)).
CARRILLO and HANSON are silent about when a signal strength between a BLOS node antenna and the second remote node antenna is assessed or predicted to be below a threshold signal strength, the control service module develops a communication approach that:
selects any one or more AMS nodes of the network having an assessed or predicted signal strength that is equal to or greater than the threshold signal strength to communicate with the second remote node, wherein the BLOS node antenna communicates with the second remote node antenna via the selected any one or more of antennas, wherein the first remote node antenna communicates with the second remote node antenna via the BLOS node antenna; or
selects any one or more AMS nodes from the network such that a combined RF signal of the BLOS node antenna and the selected any one or more of AMS node antennas has an assessed or predicted signal strength that is equal to or greater than the threshold signal strength, wherein the BLOS node antenna communicates with the second remote node antenna via the combined RF signal of BLOS and selected any one or more antennas, wherein the first remote node antenna communicates with the second remote node antenna via the BLOS node antenna.
RAMIREZ teaches when a signal strength between a BLOS node antenna and the second remote node antenna is assessed or predicted to be below a threshold signal strength ([0044] Referring now to FIG. 3, a flow diagram of the operation of one embodiment of the meter 10 is illustrated. In step 70, an RF signal is received by the antenna 30. Once received, the strength of the RF signal is determined, as determined at step 72 by the RF signal level circuit 32. The controller 36 then compares the determined strength to a threshold value (see [0038]) at step 74. If the determined strength is less than the threshold (step 76), then the RF signal level circuit 32 returns to receive and to process any RF signals at steps 70, 72, and 74. No excessive RF signal event is recorded), the control service module develops a communication approach that:
selects any one or more AMS nodes of the network having an assessed or predicted signal strength that is equal to or greater than the threshold signal strength to communicate with the second remote node, wherein the BLOS node antenna communicates with the second remote node antenna via the selected any one or more of antennas, wherein the first remote node antenna communicates with the second remote node antenna via the BLOS node antenna ([0044] Once received, the strength of the RF signal is determined, as determined at step 72 by the RF signal level circuit 32. The controller 36 then compares the determined strength to a threshold value (see [0038]) at step 74. If the determined strength is less than the threshold (step 76), then the RF signal level circuit 32 returns to receive and to process any RF signals at steps 70, 72, and 74. No excessive RF signal event is recorded); or
selects any one or more AMS nodes from the network such that a combined RF signal of the BLOS node antenna and the selected any one or more of AMS node antennas has an assessed or predicted signal strength that is equal to or greater than the threshold signal strength, wherein the BLOS node antenna communicates with the second remote node antenna via the combined RF signal of BLOS and selected any one or more antennas, wherein the first remote node antenna communicates with the second remote node antenna via the BLOS node antenna.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of timestamping received signal of RAMIREZ to the communication system with AMS nodes of CARRILLO and HANSON in order to take the advantage of a method for identifying legitimate incoming signal and interfering external RF signal to minimize potential tampering causing disruption in operation  (RAMIREZ: [0001, 0006, 0042]).

Regarding claim 18, the claim is interpreted mutatis mutandis and rejected for the same reason set forth for claim 1.

Regarding claim 19, CARRILLO teaches the method of claim 18, further comprising:
registering an AMS node for inclusion into the network based on reachability of another AMS node ([0110] A node will compare nodes that it can reach in band {via the network) against nodes that it has heard out of band (over the control plane) (indicating based on reachability of another AMS node). When a node recognizes a mismatch, it will know that the network is fragmented. Each node will evaluate if it should attempt to solve the problem (connect to the node) based on a weighted criteria that includes COI, asset cost and available assets. The best fit node in the network will attach to the fragment (indicating configured to register the AMS node for inclusion into the network);
assessing availability of an AMS node of the plurality of AMS nodes by factoring any one or combination of:
current or predicted weather conditions for the antenna node, line-of-sight between the antenna node and the common source; or calculated gain for the antenna node ([0086] The distributed networking agent may include a path profiling function. As described above, the distributed networking agent 170 may be configured to implement path profiling functions using a path profiling module 172 (FIG. 1B). As shown in FIG. 3, the path profiling function may be employed using a path profiling module 403 which can interface with the other agents within the system using a path profiling plug in 404. This function may be able to determine if line of sight is possible with DTED (digital terrain elevation data in [0083]) data. It may also be configured to determine propagation loss over the transmission distance and take into account the statistical weather and foliage data).
CARRILLO and HASON are silent about developing a communication approach to mitigate or eliminate antenna performance issues and/or antenna-to-common source connection issues by controlling antenna-to-antenna communication and antenna-to-common source communication.
RAMIREZ teaches developing a communication approach to mitigate or eliminate antenna performance issues and/or antenna-to-common source connection issues by controlling antenna-to-antenna communication and antenna-to-common source communication ([0038] The memory 38 is configured to store a predetermined threshold value which has been selected for comparison to the digital RF signal that represent the filtered strength signal. [0044] Referring now to FIG. 3, a flow diagram of the operation of one embodiment of the meter 10 is illustrated. In step 70, an RF signal is received by the antenna 30. Once received, the strength of the RF signal is determined, as determined at step 72 by the RF signal level circuit 32. The controller 36 then compares the determined strength to a threshold value (see [0038]) at step 74. If the determined strength is less than the threshold (step 76), then the RF signal level circuit 32 returns to receive and to process any RF signals at steps 70, 72, and 74. No excessive RF signal event is recorded.
 [0045] If, however, the strength of the RF signal is greater than the threshold value (step 76), then the controller 36 obtains a time stamp, or other evidence of recent or current RF transmissions from the meter 10, at step 78. At step 80, the controller 36 determines whether the RF signal corresponds to a legitimate communication signal to or from the meter. In one example, the controller 36 compares the time of receipt of the RF signal to the time of the recent or current RF transmission of the meter as determined at step 78).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of timestamping received signal of RAMIREZ to the communication system with AMS nodes of CARRILLO and HANSON in order to take the advantage of a method for identifying legitimate incoming signal and interfering external RF signal to minimize potential tampering causing disruption in operation  (RAMIREZ: [0001, 0006, 0042]).

Regarding claim 20, the claim is interpreted and rejected for the same reason set forth for claim 6.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kwon et al. (US 11184054 B2), describing Distributed Antenna System Using Reconfigurable Frame Structure And Method Of Operation Thereof
Lee et al. (US 20190349722 A1), describing METHOD AND APPARATUS FOR PERFORMING PROSE COMMUNICATION IN A WIRELESS COMMUNICATION SYSTEM
Moshfeghi; Mehran (US 20190319755 A1), describing Method And System For A Repeater Network That Utilizes Distributed Transceivers With Array Processing
GOPAL et al. (US 20180098247 A1), describing MULTI-MODEM USER TERMINAL AND POLICY-BASED MANAGEMENT FOR SATELLITE TRANSPORT RESILIENCY
Wang et al. (US 9912983 B2), describing Method And System For Efficient Communication
Jalali et al. (US 20120202430 A1), describing HIGH DATA RATE AIRCRAFT TO GROUND COMMUNICATION ANTENNA SYSTEM
HE et al. (US 20110201268 A1), describing COMMUNICATION SYSTEM, APPARATUS AND METHOD
Picard; Gilles (US 20080095221 A1), describing Embedded RF Environmental Evaluation Tool To Gauge RF Transceivers Performance Need
del Castillo et al. (US 6873245 B2), describing RF Remote Appliance Control/monitoring Network
Clark; Curtis (US 6445777 B1), describing Mobile Tele-computer Network

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Primary Examiner, Art Unit 2413